DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is a response to the after final filing of 9 February 2021. The claims have not been amended. Applicant’s arguments are addressed in the section Response to Arguments below.
Claims 1, 3-5, 14 and 15 remain rejected.  Claims 9-13 have been withdrawn from consideration.  

Response to Arguments
Applicant's arguments filed on 9 February 2021 have been fully considered but they are not persuasive.
Applicant appears to argue that the Knöller reference only shows direct hydrogen bonding between water molecules and vanadium oxide and water molecules and graphene oxide. As such, applicant appears to argue that the Knöller reference is not instructive with respect to the claimed direct hydrogen bonding between vanadium oxide and graphene oxide. 
As stated in Knöller’s paragraph quoted by applicant, hydrogen bonding is observed between all three entities – water, vanadium oxide and graphene oxide. Knöller’s Figure 1b very explicitly shows hydrogen bonding directly between an oxygen atom on vanadium oxide and a hydroxyl group on the graphene oxide nanosheet (see annotated figure below). As such, the Knöller reference shows that electrostatic interactions between an oxygen atom on vanadium oxide and a hydrogen in a hydroxyl 


    PNG
    media_image1.png
    298
    704
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Graphene oxide)][AltContent: arrow][AltContent: textbox (Vanadium oxide)][AltContent: arrow][AltContent: textbox (Hydroxyl group)][AltContent: arrow][AltContent: textbox (Oxygen atom)][AltContent: arrow][AltContent: textbox (Hydrogen bond)][AltContent: oval]






[AltContent: textbox (Figure 1 - Knöller's figure 1b is reproduced and annotated to show the location of two direct hydrogen bonds between an oxygen atom on vanadium oxide and a hydroxyl group on graphene oxide. One direct hydrogen bond appears in the upper left of the figure and the constituent compounds, atoms and the bond itself are indicated. The other direct hydrogen bond appears on the lower right of the figure and is marked with a black oval.)]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724